Citation Nr: 1551037	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 16, 2013, for degenerative disc disease of the low back with loss of motion, and in excess of 40 percent as of October 16, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1994 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in August 2010 and May 2013.  An April 2015 rating decision granted an increased 40 percent rating effective from October 16, 2013.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In its May 2013 decision the Board, in essence, found that the issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) for a period prior to 2007 had been finally decided, and that as a TDIU claim had not been subsequently raised the issue was not for appellate review.  It is also significant to note that Social Security Administration (SSA) records indicate the Veteran returned to full employment in May 2008.  There is no indication of any subsequent unemployability claim.

The issues of entitlement to ratings in excess of 20 percent for radiculopathy of the right and left lower extremities were referred for adjudication to the Agency of Original Jurisdiction (AOJ) in May 2013.  VA correspondence dated in September 2015 noted the Veteran's claim had been received, but no additional or specific information was provided and the available record includes no new claims.  There is no indication of any subsequent action as to either of those matters.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the low back with loss of motion prior to October 16, 2013, was manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.

2.  The Veteran's degenerative disc disease of the low back with loss of motion after October 16, 2013, is manifested by thoracolumbar spine forward flexion less than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for degenerative disc disease of the low back with loss of motion prior to October 16, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a rating greater than 40 percent for degenerative disc disease of the low back with loss of motion after October 16, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2004.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain) and 5242 (degenerative arthritis of the spine), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).

The rating criteria for intervertebral disc syndrome require rating either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service medical records noting diagnoses of mechanical low back pain, muscle strain, and spasms.  An April 1996 X-ray study revealed Schmorl's nodes.  On VA examination in June 2000 the Veteran complained of constant low back pain.  Examination of the lumbar spine found forward flexion to 95 degrees, extension to 50 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35degrees, right rotation to 10 degrees, and left rotation to 10 degrees.  X-ray studies revealed small Schmorl's nodes on L5.  The diagnosis was chronic and recurrent low back strain.  An April 2001 rating decision established service connection for chronic and recurrent low back strain.

VA treatment records include a January 2004 magnetic resonance imaging (MRI) scan of the lumbar spine noting degenerative osteoarthritic changes; degenerative disc disease at L3-L4, L4-L5, and L5-S1; and minimal central bulging at L5-S1.  There was no significant spinal canal stenosis or neural foraminal stenosis.  

The Veteran's claim for an increased rating was received in January 2004.  In an April 2004 statement, he reported that he experienced constant back pain which made it almost impossible for him to maintain fulltime employment involving any kind of physical labor.  He estimated his pain as ten or more on a ten point scale and stated sitting or standing for long periods of time was extremely painful.  He stated he experienced difficulty sleeping due to pain and that he had trouble walking and attempting to jog.

On VA examination in April 2004 the Veteran complained of constant back pain described as an ache with recurrent sharp burning, pinching pain, and spasms.  He estimated his pain as nine on a ten point scale with flare-ups to level ten twice a month lasting 12 hours.  During flare-ups, he reported numbness and pain down the legs from the posterior thigh to the knee, with weakness to the back and legs.  The examiner noted his gait and posture were normal with apparent spasm in the right paravertebral muscles.  The muscle spasm was not severe enough to result in abnormal gait or abnormal spinal contour.  Examination of the lumbar spine found forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  It was noted that flexion and extension were limited due to pain and that there was discomfort with lateral flexion and rotation.  On repetitive use testing there was moderate loss of motion and function secondary to pain.  Sensation was intact.  Muscle bulk, tone, and strength were normal with no evidence of atrophy.  Deep tendon reflexes were symmetrical and 1/3 in the patellar tendons and 2/4 in the Achilles tendons.  Straight leg and Lasegue's sign tests were negative.  The diagnoses included degenerative osteoarthritis and disc disease of the thoracic and lumbar spines, bilateral sciatica, and recurrent lumbar spasms.

An August 2004 rating decision granted an increased 20 percent rating for degenerative disc disease of the lumbar spine under the criteria for Diagnostic Code 5243.  An effective date from January 15, 2004, was assigned.

VA treatment records dated in December 2005 noted examination of the back revealed full active range of motion on extension, flexion, sideways bending, and rotation.  Strength was 5/5 to all extremities.  The examiner noted that imaging and work-up did not show any anatomical reason for the level of low back pain the Veteran reported.  It was the examiner's opinion that anxiety was definitely contributing to his ability to deal with the discomfort.  A March 2006 report noted normal motor and sensory nerve conduction studies in the legs.  

On VA examination in April 2006 the Veteran complained of a constant aching low back pain estimated as a baseline of seven on a ten point scale with an occasional pinching burning pain radiating down the legs, right more than left.  He reported his pain was worse upon sitting or standing for long periods of time.  He stated he used a TENS unit intermittently for pain, but that medications caused stomach upset.  He described frequent flare-ups of pain to the nine level with additional limitation of motion.  The examiner noted he walked to the examination room very slowly with an entirely normal, symmetrical gait.  Range of motion studies revealed flexion to 30 degrees at which point he stopped complaining of pain.  Extension was to 20 degrees.  Lateral flexion and rotation were to 20 degrees, bilaterally.  On second testing flexion was to 40 degrees and the examiner noted the accuracy of range of motion testing was difficult to assess.  Straight leg raise testing was positive at 45 degrees, producing resistance and complaints of pain.  Neurological examination revealed deep tendon reflexes were present, but hypoactive.  Pathological reflexes were no identified.  Cremasteric reflexes were present.  Peripheral sensation appeared to be normal.  Calf circumference was equal and there was no evidence of spasm.  There was no tenderness of the spinous processes over the lumbosacral area and there were no non-organic signs.  The diagnoses included degenerative disc disease of the lumbar and lower thoracic spines and complaints of numbness and tingling of the feet  with no definite evidence of radiculopathy.  The examiner noted the Veteran had a long history of low back pain complaints with multiple examinations recording range of motion that varied from examiner to examiner and motion that was significantly different upon compensation and pension examinations than clinical staff examinations.  The present findings were noted to be compatible with the radiographic evidence.  

VA treatment records include a July 2006 MRI scan report noting a small left paracentral disc protrusion at L5-S1 and a left paracentral annular tear with mild concentral disc bulge at L4-L5.  It was noted the disc bulge at L4-L5 and disc protrusion were not causing any spinal stenosis or nerve root entrapment.  It was noted that based upon normal (partial) electromyography (EMG) and MRI findings there was no anatomical reason for the amount of pain the Veteran reported.  

VA examination on October 16, 2013, included diagnoses of lumbago and degenerative disc disease.  It was noted the Veteran complained of daily low back pain that was present upon waking and which got progressively worse during the day.  He did not report flare-ups that impacted the function of the thoracolumbar spine.  Range of motion of the lumbar spine revealed forward flexion to 20 degrees with objective evidence of pain at 15 degrees, extension to 20 degrees with objective evidence of pain at 15 degrees, right lateral flexion to 20 degrees with objective evidence of pain at 15 degrees, left lateral flexion to 25 degrees with objective evidence of pain at 15 degrees, right rotation to 30 degrees or greater with objective evidence of pain at that point, and left rotation to 30 degrees or greater with objective evidence of pain at that point.  

Post repetitive-use testing revealed forward flexion to 35 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  There was mild to moderate tenderness over the sacro-iliac joints and discomfort to palpation of the right paravertebral musculature from T12 to L4.  Muscle strength was 4/5 to hip flexion, knee extension, and ankle plantar flexion, bilaterally, and 5/5 to ankle dorsiflexion and great toe extension, bilaterally.  There was no evidence of muscle atrophy.  Deep tendon reflexes were 1+, hypoactive, to the knees and ankles.  Sensation to light touch was normal.  Straight leg raise testing was positive, bilaterally.  There was no evidence of pedicular pain, but other signs or symptoms of radiculopathy were reported as intermittent symptoms two to three times per month lasting all day.  The severity of radiculopathy was found to be mild, bilaterally.  

The examiner noted the Veteran did not have intervertebral disc syndrome.  Arthritis of the thoracolumbar spine was documented by X-ray studies dated in September 2009 and October 2013.  It was noted that his thoracolumbar spine condition impacted his ability to work due to an inability to tolerate sitting for more than 30 minutes without moving and walking more than 300 feet before stopping to recover.  He was limited to bending over to pick up objects weighing no more than ten pounds.  The examiner also noted the Veteran was uncooperative and aggressive throughout the examination.  He was noted to have a normal walk, to sit in a chair without complaint or apparent distress, to move to the examination couch without assistance, and to show no back protective measures when lying down.  During the range of motion examination he did not make any notable effort to extend range beyond that attained with onset of pain.  The examiner stated that attention was drawn to the small range of motion achieved throughout and in all directions and to the minimal changes shown on X-ray studies and lack of progression over time.  

VA treatment records dated in June 2014 noted the Veteran had recently been involved in a motor vehicle accident when his vehicle was rear-ended and that he reported complaints including low back pain.  It was noted he denied numbness, tingling, or weakness to the legs.  There was diffuse pain over the lumbar spine and bilateral paravertebral musculature.  There was good strength to all lower extremity muscles and strength was equal, bilaterally.  Toe and heel walking were normal and straight leg signs were negative.  The diagnoses included low back pain/strain, status post motor vehicle accident.  

Based upon the evidence of record, the Board finds that the Veteran's degenerative disc disease of the low back with loss of motion prior to October 16, 2013, was manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees, and that the disability after October 16, 2013, is manifested by thoracolumbar spine forward flexion of less than 30 degrees.  His reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of incapacitating episodes resulting from intervertebral disc syndrome or ankylosis of the entire thoracolumbar spine.  The examination findings during the course of this appeal are not indicative of a more severe spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Therefore, the claim for an increased rating must be denied.

The Board notes that the service connection is separately established for lower extremity radiculopathy and that those matters are not presently on appeal.  The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of any specific service-connected disability or disabilities.  There is no evidence of other related factors such as frequent periods of hospitalization due to service-connected disability.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent prior to October 16, 2013, for degenerative disc disease of the low back with loss of motion, and in excess of 40 percent as of October 16, 2013, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


